Name: Commission Regulation (EEC) No 3441/84 of 6 December 1984 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms and allocating the quantity which may be imported without payment of the additional amount during the period 1 January to 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/28 Official Journal of the European Communities 7 . 12 . 84 COMMISSION REGULATION (EEC) No 3441/84 of 6 December 1984 amending Regulation (EEC) No 3433/81 as regards imports of preserved culti ­ vated mushrooms and allocating the quantity which may be imported without payment of the additional amount during the period 1 January to 31 December 1985 States for a calendar year. The allocation may be reviewed on the basis of figures relating to the quantities for which licences have been issued up to 30 June of the year in question . 2 . Article 4 ( 1 ) is replaced by the following : * 1 . The entry into free circulation of the quanti ­ ties of mushrooms allocated among the Member States and originating in the People 's Republic of China, Korea and Taiwan shall be subject to the production of a certificate which conforms to the specimen given in Annex III , which has been issued by the competent authorities named in Annex IV and which states the Community as the destination .' 3 . Article 5 (2) is replaced by the following : '2 . Each Member State shall use import licences for the administration of the share allocated to it annually . To that end, the provisions of Article 44 of Regula ­ tion (EEC) No 3183/80 shall apply by analogy.' 4. Article 6 ( 1 ) is replaced by the following : ' 1 . Import licences issued for quantities ex ­ ceeding the quantity fixed in Article 3 of Regula ­ tion (EEC) No 1796/81 shall bear one of the follo ­ wing entries in Section 20a : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988/84 ( 2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 therof, Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported without payment of the additional amount must be allocated between the supplier countries with due regard for traditional trade flows and new suppliers ; Whereas that quantity should be allocated for a calendar year and provision made for the possibility of revising the allocation at the end of the first half of the year in question ; whereas Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 2192/84 (5), made the allocation for 1984 ; whereas the allocation should now be made for the period 1 January to 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from fruit and vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3433/81 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 shall be allocated among the Member  OpkrÃ ¦vning af tillÃ ¦gsbelÃ ¸b  forordning (EÃF) nr. 1796/81 ,  Zusatzbetrag zu erheben  Verordnung (EWG) Nr. 1796/81 ,  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã ·  Ã Ã ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1796/81 ,  Additional amount to be levied  Regulation (EEC) No 1796/81 ,  Montant supplÃ ©mentaire a percevoir  RÃ ¨gle ­ ment (CEE) n0 1796/81 ,  Importo supplementare de riscuotere  Rego ­ lamento (CEE) n . 1796/81 ,  Extra bedrag te heffen  Verordening (EEG) nr. 1796/81 '. Article 2 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is hereby allocated among the Member States for the period 1 January to 31 December 1985 as follows : (') OJ No L 73, 21 . 3 . 1977, p. 1 . (J) OJ No L 103, 16 . 3 . 1984, p. 11 . H OJ No L 183 , 4 . 7 . 1981 , p. 1 . (&lt;) OJ No L 346, 2 . 12 . 1981 , p. 5 . O OJ No L 199 , 28 . 7 . 1984, p. 31 . 7 . 12. 84 Official Journal of the European Communities No L 318/29 (net weight in tonnes) Country of origin Taiwan Spain Importing country China Korea Hong Kong Other 42 Belgium Luxembourg Denmark 262 536 25 619 15 10 20 2 960 5 4341 629 120 16 960 126 1 565 20 2 Federal Republic of Germany Greece France Ireland Italy Netherlands United Kingdom 15 22 51 136 60 125 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1984 . For the Commission Poul DALSAGER Member of the Commission